EXHIBIT 10.1



SUPPLY AGREEMENT

This Supply Agreement (the "Agreement") made as of this the Effective Date
(defined below) AMX, LLC a Delaware Limited Liability company with its principal
place of business at 3000 Research Drive, Richardson, Texas 75082 (the
"Customer"), and BEST CIRCUIT BOARDS, INC., a Texas corporation (the
"Supplier").

RECITALS

WHEREAS, the Customer and the Supplier desire that the Supplier shall act as the
exclusive supplier of printed circuit boards as more particularly described on
Exhibit A (the "Product") for the Customer under the terms and conditions of
this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises and covenants expressed
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

SECTION 1. PURPOSE.

The purpose of this Agreement is to establish a relationship between the
Customer and the Supplier for the supply of Product. The initial requirements of
the Product are set forth on Exhibit A. The requirements of the Product may be
modified and supplemented from time to time in accordance with Section 3.2
through the preparation of a new Exhibit A dated after the Effective Date of
this Agreement and executed by the parties hereto.

TERM OF AGREEMENT.

1.1 The term of this Agreement (the "Term") shall commence on the Effective Date
and shall continue through the Original Termination Date as set forth on Exhibit
A unless sooner terminated as provided herein.

1.2 Notwithstanding anything to the contrary in Section 2.1, above, this
Agreement shall be automatically deemed renewed for successive Two (2) year term
(each, a "Termination Date"), unless terminated by either party by written
notice to the other party at least thirty (30) days prior to the Original
Termination Date or each succeeding Termination Date.

SECTION 2. MANUFACTURING AND SUPPLY OF PRODUCT

.



2.1 The Supplier agrees to manufacture or have manufactured Product for and on
behalf of the Customer which Product will be made according to the Customer's
specifications and in accordance with the purchase orders submitted by the
Customer and/or Customer's contract manufacturer from time to time during the
Term of this Agreement.

2.2 The Customer shall be entitled to amend the specifications for Product as it
develops improved or alternative Product; provided that the Supplier, in all
cases, shall receive advance notice of any changed specifications, and shall be
allowed reasonable time, in working with the Customer and its representatives,
to develop whatever additional or modified process that may be necessary to
manufacture the new or improved Product in accordance with such changed
specifications.

2.3 The Customer and its representatives, at their sole cost and expense, shall
have the right to inspect the manufacturing process during normal business hours
at the manufacturing plant of the Supplier or its subcontractors, which plant
may be overseas. The failure to inspect shall not be deemed a waiver of any of
the rights of the Customer. The Customer shall notify the Supplier of its
intention to inspect at least ten (10) business days in advance, upon each
occasion when it desires to exercise its rights under this paragraph.

SECTION 3. ORDERS

3.1 The Customer shall submit periodic and estimated annual usage of Product,
which estimated annual usage may be reviewed quarterly and adjusted as necessary
by the Customer and the Supplier. The estimated annual usage provided by the
Customer shall include such information as may be necessary to enable the
Supplier to properly plan the manufacture of the Product. Commencing the fourth
calendar quarter of 2006, the Supplier will have manufactured approximately
twenty-five percent (25%) of the estimated annual usage during each calendar
quarter of this Agreement. The Supplier shall further maintain an adequate and
balanced level of Product inventory which may be necessary to enable the
Supplier to promptly fulfill purchase orders from the Customer and/or Customer's
contract manufacturer. If adequate supply is not maintained, Supplier agrees to
manufacture Product locally in Texas.

3.2 With respect to each individual order by the Customer for Product, the
Customer and/or Customer's contract manufacturer shall submit a written purchase
order to the Supplier. Each order shall include: (a) the quantity and
description of the Product to be purchased; (b) the requested delivery dates
therefor; (c) shipping and insurance instructions; and (d) any other information
that the Customer and/or Customer's contract manufacturer deems necessary or
desirable in light of the circumstances of the order. The Supplier shall accept
purchase orders issued to it by the Customer and/or Customer's contract
manufacturer by written notification to the Customer within five (5) business
days after receipt of each such order. All orders which are consistent with
prior ordering patterns shall be deemed accepted five (5) business days after
receipt, unless rejected for reasons permitted herein. Purchase orders for
Product in excess of historic quarterly usage may be accepted by the Supplier
provided that the Customer and/or Customer's contract manufacturer agrees to pay
expedited or premium prices for such Product if incurred by the Supplier. The
Supplier will package and ship all quantities of Product ordered from it by the
Customer and/or Customer's contract manufacturer hereunder in accordance with
the Customer's and/or Customer's contract manufacturer instructions.

3.3 Notwithstanding anything to the contrary contained in this Section 4, in the
event that the Customer shall not have submitted purchase orders to the Supplier
for Product which the Supplier has held in inventory for at least ninety (90)
days, the parties agree that, on the ninety-first (91st) day any such Product is
held, the Supplier shall ship such Product to the Customer in accordance with
the shipping and insurance instructions most recently received by the Supplier
for the most recent purchase order fulfilled.

SECTION 4. PRICING

The purchase price paid by the Customer and/or Customer's contract manufacturer
for the Product ordered by the Customer shall be at the prices set forth on
Exhibit A attached hereto and incorporated herein by reference, plus all
applicable taxes and shall be subject to the Supplier's standard terms and
conditions. Any terms of any purchase orders which shall conflict with the terms
and provisions of this Agreement shall be of no force and effect and the
provisions of this Agreement shall in all cases control the relationship between
the parties. Additionally, the Customer shall reimburse the Supplier for any
governmental tariffs or taxes imposed on the import/export of Product from
foreign countries.

SECTION 5. PAYMENTS

5.1 Payment for all orders shall be due in full within thirty (30) days
following the date of invoice. All orders shall be sold F.O.B. Wylie, Texas. In
case of manufacturing outside the United States, the Customer and the Supplier
shall enter into mutually acceptable agreements with regard to delivery terms.
Notwithstanding the destination for shipment and delivery of any orders, all
invoices shall be directed to the Customer and/or Customer's contract
manufacturer depending on which company issued the purchase order.

5.2 In the event the Customer and/or Customer's contract manufacturer is late in
paying of any invoice, the Supplier may discontinue shipments or place the
Customer and/or Customer's contract manufacturer on a COD or prepayment basis.
Interest at the rate of the lesser of one percent (1%) per month or the highest
annual rate allowed by applicable law will be assessed for overdue invoices.

SECTION 6. LIMITATION OF SUPPLIER'S AUTHORITY

The Supplier shall be an independent contractor. Under no circumstances shall
the Supplier or its representatives, agents or employees be deemed the agent of
the Customer for any purpose, nor shall the Supplier enter into any contract or
make any representation or commitment in the name of or on behalf of the
Customer or attempt to represent in any manner that it is the agent of the
Customer. The Supplier will conduct all of its business in its own name and in
such manner as it may deem fit and shall be responsible for paying its own
employees.

SECTION 7. CONFIDENTIALITY

7.1 The parties hereto recognize that during the performance of this Agreement,
each may have occasion to conceive, create, develop, review, or receive
information that is considered or determined by the other party to be
confidential or proprietary, including information relating to inventions,
patent, trademark and copyright applications, improvements, know-how,
specifications, drawings, cost or pricing data, process flow diagrams, customer
or vendor lists, bills, ideas, and/or any other written material referring to
same ("Confidential Information"). Each party hereto acknowledges and agrees
that the Confidential Information of a party is that party's sole and exclusive
property. Confidential Information shall not include information generally known
to the public or information developed or known to a party prior to this
Agreement or developed without any violation of this Agreement.

7.2 Both during the Term of this Agreement and thereafter:

The parties agree to maintain in confidence the other party's Confidential
Information unless or until (i) such Confidential Information shall have been
made public by an act or omission of a Person other than a party hereto, or (ii)
the relevant party hereto shall receive such Confidential Information from an
unrelated Person on a nonconfidential basis, whichever shall first occur.

The parties hereto further agree to use all reasonable precautions to ensure
that all Confidential Information of the other party is protected properly and
kept from unauthorized Persons or disclosure.

Each party agrees, upon the written request of the other party hereto, to return
promptly to the requesting party all materials, writings, equipment, models,
mechanisms, and the like obtained from or through such requesting party,
including but not limited to all Confidential Information.

Each party hereto agrees that it will not, without first obtaining the prior
written permission of the other, directly or indirectly utilize such other
party's Confidential Information in its own business, except as may be necessary
to fulfill such party's obligations under this Agreement.

SECTION 8. REPRESENTATIONS AND WARRANTIES.

Each party represents and warrants to the other party that the following
statements are true, correct, and complete:

A. Corporate Power and Authority. Each party has all requisite corporate,
limited liability company, limited partnership or other power, as applicable,
and authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its obligations under, this Agreement.

B. Authorization of Agreements. The execution and delivery of this Agreement and
the performance of the Agreement have been duly authorized by all necessary
corporate, limited liability company, limited partnership or other
organizational action, as applicable, on the part of the Supplier.

C. Governmental Consents. The execution and delivery by each party of this
Agreement and the performance by each party of this Agreement do not and will
not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other governmental authority
or regulatory body.

D. Binding Obligation. This Agreement has been duly executed and delivered by
each party and this Agreement is the legally valid and binding obligation of
each party, enforceable against such party in accordance with its terms.

SECTION 9. TERMINATION.

9.1 Either party may terminate this Agreement on sixty (60) days' written notice
to the other party in the event of a breach of any material provision of this
Agreement by the other party; provided that, during the 60-day period, the
breaching party fails to cure such breach or, should the breach not be curable
within said 60-day period, the breaching party has not initiated steps to cure
such breach.

9.2 Either party may immediately terminate this Agreement if the other party
shall file any action or proceeding, or have filed any action or proceeding
against it, under any federal or state bankruptcy, insolvency, reorganization or
receivership laws.

9.3 No termination of this Agreement shall in any manner whatsoever release, or
be construed as releasing, any party from any liability to the other arising out
of or in connection with a party's breach of, or failure to perform, any
covenant, agreement, duty or obligation contained herein.

SECTION 10. WARRANTY

All Product purchased pursuant to this Agreement shall be subject to the
Supplier's standard warranty. Product furnished by Supplier pursuant to any and
all Customer and/or Customer's contract manufacturer purchase orders issued
hereunder shall be deemed non-conforming if they are defective or fail to comply
in any way with Supplier's product specifications and/or instructions. Customer
may return non-conforming Product to Supplier for credit, refund of purchase
price, repair, or replacement at Customer's sole option; Supplier shall bear all
costs and risk of loss. Product returned to Supplier for replacement shall be
shipped within five (5) business days following receipt thereof.

10.2 Indemnity. To the extent representations, warranties or commitments are
extended by Customer to End Users or any other person, such representations,
warranties, and commitments will be those of the Customer alone and will not be
attributed to Supplier, and Customer agrees to defend, indemnify and hold
Supplier harmless against any and all claims by any third parties whatsoever
arising by reason of any such representations, warranties or commitments made by
the Customer.

SECTION 11. TRANSFER AND ASSIGNMENT

Neither party may sell, assign, or otherwise transfer this Agreement or any of
their rights or obligations hereunder to any other party without the express
written consent of the non-assigning party; provided, that the Customer may, in
accordance with applicable law and upon written notice to the Supplier, at any
time and from time to time assign all or any part of its rights and obligations
under this Agreement in connection with any Change of Control (as hereinafter
defined). "Change of Control" means the sale of all or substantially all of the
assets of the Customer or a sale or transfer of a majority of the capital stock
of the Customer in one or more transactions.

SECTION 12. BINDING AGREEMENT

This Agreement shall be binding on the parties hereto, and their permitted
assigns, representatives and successors.

SECTION 13. CHANGES AND ALTERATIONS

No modification, addition or renewal of or to this Agreement shall be effective
unless in writing and properly executed by the parties hereto.

SECTION 14. NOTICES

All notices required hereunder from either party hereto to the other shall be in
writing and shall be considered to have been duly given or served if delivered
personally or sent by certified or registered mail, return receipt requested,
postage prepaid, to the other party at its address set forth on the signature
page hereto or at such other address of which notice has been given in
accordance with this Agreement. Notices shall be deemed effective on the date of
delivery, if delivered personally, or three (3) business days after mailing, if
mailed.

SECTION 15. WAIVER OF BREACH

One or more waivers of any breach of any covenant, term, or condition of this
Agreement by either party shall not be construed as a waiver of a subsequent
breach of the same or any other covenant, term, or condition.

SECTION 16. GOVERNING LAW

This Agreement shall be interpreted in accordance with and governed by the
internal laws of the State of TEXAS without regard to principles of conflicts of
laws.

SECTION 17. CONTRACT TERMS EXCLUSIVE

This Agreement and the Exhibits attached hereto constitute the entire agreement
between the parties with respect to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. The parties acknowledge and agree that neither has made any
representations with respect to the subject matter of this Agreement or any
representations inducing the execution and delivery hereof except as
specifically set forth in this Agreement.

SECTION 18. SEVERABILITY

. Any provision hereof held to contravene the law of any jurisdiction shall be
deemed deleted herefrom, and all other provisions hereof shall remain in full
force and effect.

SECTION 19. FORCE MAJURE

Neither party will be liable for any failure or delay in its performance under
this Agreement due to any cause beyond its reasonable control, including acts of
war or terrorism, acts of God, earthquake, flood, embargo, riot, sabotage, labor
shortage or dispute, governmental act, or failure of the Internet, provided that
the delayed party: (a) gives the other party prompt notice of such cause, and
(b) uses commercially reasonable efforts to correct such failure of delay in
performance promptly. Notwithstanding anything to the contrary stated herein,
this Agreement and the parties' performance of the obligations entered upon
herein shall be subject to all laws, both present and future, of any government
having jurisdiction over the Parties and to the orders, regulations, and
directions of any such government or any department, agency, or corporation
thereof.

12.01 Construction. This Agreement is the product of joint draftsmanship and
shall not be construed against one party more strictly than against the other.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

Effective Date: November 30, 2006

SUPPLIER:

Best Circuit Boards, Inc., a Texas corporation

By: __________________________________
Name: Brad J Peters
Title: CFO



Addresses:



901 Hensley
Wylie, Texas 75098

 

CUSTOMER:

_______________________________________
AMX, LLC
3000 Research Drive
Richardson, TX 75082
By: ____________________________________
Name: __________________________________
Title: ___________________________________



 

Exhibit A

PRICING SCHEDULE

 